             Case 4:14-cv-00652-PJH Document 94 Filed 02/26/20 Page 1 of 2



1
     Todd M. Friedman (216752)
2    Adrian R. Bacon (280332)
     Law Offices of Todd M. Friedman, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@toddflaw.com
     Attorneys for Plaintiff
8

9                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
10

11                                             )
     Neil Silver, on behalf of himself and all )
12
     others similarly situated,                )                  Case No.:
13                                             )                  4:14-cv-00652
     Plaintiff,                                )
14
            vs.                                              NOTICE OF SETTLEMENT
                                               )
                                                             AS TO INDIVIDUAL CLAIMS
15                                             )
     Pennsylvania Higher Education                           ONLY
16                                             )
     Assistance Agency, dba FedLoan            )
17   Servicing,                                )
18   Defendant(s).                             )
19
           NOW COME THE PLAINTIFF by and through their attorney to
20
     respectfully notify this Honorable Court that this case has settled as to individual
21
     claims only. Plaintiff requests that this Honorable Court vacate all pending
22
     hearing dates and allow sixty (60) days with which to file dispositive
23
     documentation. This Court shall retain jurisdiction over this matter until fully
24
     resolved.
25
     Dated: February 26, 2020                  Law Offices of Todd M. Friedman, P.C.
26
                                                         By: s/ Adrian R. Bacon
27
                                                          Adrian R. Bacon, Esq.
28




                                       Notice of Settlement - 1
             Case 4:14-cv-00652-PJH Document 94 Filed 02/26/20 Page 2 of 2



1
                         CERTIFICATE OF SERVICE
2

3    Filed electronically on February 26, 2020, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on February 26, 2020 to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
                                                        By: s/ Adrian R. Bacon
10                                                       Adrian R. Bacon, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Settlement - 2
